Senior Judge RABY,
concurring in part and dissenting in part:
I concur with the opinion of my brethren that appellant was denied his right of speedy trial regarding the offense of absence without leave (AWOL) and that Article 13, UCMJ, was not violated by the less than model conditions of appellant’s pretrial confinement in the Cumberland County jail. I dissent, however, as to my brothers’ conclusion that appellant was not denied the right of speedy trial regarding the offense of wrongful appropriation.
At the outset let me say that this appears to me to be the most negligently processed case that I can recall reviewing during my three years on the appellate bench. The negligence began upon appellant’s apprehension and continued until the military judge, in apparent desperation and unconcealed frustration, virtually assumed the functions of a Chief of Criminal Law, teaching trial counsel, in at least rough “blueprint” fashion, the procedures required to overcome defense’s speedy trial motion.
Next, let me state that at one time I would have voted to sustain the wrongful appropriation conviction because I believed the Burton rule to be obsolete. See generally United States v. McElyea, 22 M.J. *893863, 864 n. 1 (A.C.M.R.) (R.C.M. 707(d) is an effective substitute for Burton rule; henceforth, Burton is obsolete.), petition denied, 23 M.J. 286 (C.M.A 1986). But, in United States v. Harvey, 23 M.J. 280 (C.M.A.1986) (memorandum opinion and order), the Court applies the “demand” prong of Burton after stating that they could ascertain no Presidential intent to displace Burton by promulgating R.C.M. 707 in the Manual for Courts-Martial, United States, 1984.17 Thus, it appears that I can no longer rely on the dicta of McElyea. This being the case, I am compelled to determine whether the government violated the “demand” prong of the Burton rule. I believe that they did.
First, although appellant had requested speedy trial in writing on 14 November 1985, his speedy trial motions were not resolved until 3 February 1986. During this entire period, appellant remained in pretrial confinement. Moreover, at no time did the government give the appellant any type of response to his speedy trial demands. Unlike my brothers, I find that the government’s failure to provide any form of response to appellant’s speedy trial demand while continuing to keep him confined in a civilian jail under conditions that at least raised a viable issue regarding the legality of his pretrial confinement, constituted a gross departure from the degree of diligence which normally occurs in like cases. This blatant infraction alone should, in this instance, support dismissal of the wrongful appropriation charge. However, the government’s conduct in processing the wrongful appropriation charge has other glaring deficiencies. For example, although the Article 32 Investigating Officer was then aware of appellant’s speedy trial demand, he did not file his report until 6 January 1986 — a total of twenty-four days after his investigation was completed. Further, in the face of the known delay, the trial counsel was not adequately prepared at the January Article 39(a) session to carry the government’s burden of proof on the speedy trial issue, even though he had been duly notified of the issue.
Frankly, viewing all the above facts, I can hardly think of a more aggravated failure to respond to, and thus deny, a speedy trial demand.
I also have some grave reservations that the government could justify its position by relying primarily on the Barker v. Wingo18 balancing test. I cannot support my brothers’ election to apply the Barker v. Wingo balancing test to the Burton “demand” rule. It seems to me that such a procedure basically destroys the intended viability of the demand test and replaces it, in effect, with the Barker v. Wingo test. If Burton is to be authoritatively overturned, it should not be done in this ingenious fashion; it should be decisively laid to rest by positive Congressional, Presidential or judicial action.19
Finally, in my view, the majority opinion in this case renders the Burton demand rule ineffective as a procedure for adequately protecting an accused’s sixth amendment and Article 10 rights. Accordingly, if the results of this case ultimately are sustained, perhaps the dictum in McElyea that Burton is obsolete shall prove to be an accurate prophesy after all.

. Of course if Burton, per se, creates some special right of military due process to a speedy trial or inherently embodies the right to a speedy trial found in the sixth amendment of the United States Constitution, the President could not override the procedure by the promulgation of speedy trial rules. But, if Burton is basically a rule of procedure to preserve an accused’s constitutional and statutory speedy trial rights, it is clearly subject to being rendered void by the President’s promulgation of his own procedures. UCMJ art. 36, 10 U.S.C. § 836. I believe Burton merely reflects rules of procedure designed to protect an accused’s sixth amendment and Article 10 rights. Cf. Miranda v. Arizona, 384 U.S. 436, 478-479, 86 S.Ct. 1602, 1630, 16 L.Ed.2d 694 (1966) ("Procedural safeguards must be employed to protect the privilege [against self-incrimination].”).


. 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972).


. If this area of controversy cannot be satisfactorily resolved soon, legislation might prove to be most desirable.